DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 12 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sreedhara (US 2018/0211556 A1) in view of Bardoux (US 2020/0396519 A1). Hereinafter referred as Sreedhara and Bardoux.
Regarding claims 1, 8 and 15, Sreedhara teaches a method, system and non-transitory computer readable storage medium for playing a video recording that includes captions, wherein each caption includes a textual transcription of an audio portion of the video, a description of non-speech elements of the video, or both, (figure 1 shows captions for a current program) the method comprising: rendering the video; identifying a first portion of the video that includes a first caption, wherein the first caption is rendered during the first portion and a first time period is required for rendering the first portion (the media guidance application may access a subtitle data structure for the media asset containing start time codes and end time codes associated with subtitle segments (page 1 paragraph (0012)); in response to identifying the first portion of the video, estimating a second time period for a particular user to read and understand text in the first caption (the media guidance application may determine whether the rate that the user reads words is less than the displayed word rate for the subtitle segment. For example, the rate that the user reads words determined based on the calibration described above may be retrieved by the media guidance application from a user profile for the user (page 2 paragraph (0015)); determining whether the second time period for the particular user to read and understand text in the first caption is greater than the first time period for rendering the first portion of the video (the media guidance application may then compare the rate that the user reads words (e.g. 20 words per minute) to the displayed word rate for the subtitle segment (e.g. 25 words per minute) to determine whether the user is able to read the words in the subtitle segment before they are no longer generated for display (page 2 paragraph (0015)); and in response to determining that the second time period is greater than the first time period, “adjust” the video for a third time period (the media guidance application may not be able to extend the time the subtitle segment is generated for display for 10 seconds because another subtitle segment is to be generated for display 5 seconds after the end time code of the subtitle segment. In this situation, the media guidance application may analyze the frames of the media asset that are generated for display to determine whether the playback can be slowed down or additional frames can be inserted to allow the user to read the subtitle segment (page 3 paragraph (0020)), wherein the third time period is at least as long as a difference between the first and second time periods, thereby improving the particular user's comprehension of the video (once the media guidance application determines a given frame does not contain human speech, the media guidance application stores an indication that since, the frame does not contain human speech, it can be shown for an increased duration without obscuring the content of the media asset. Once enough frames have been identified in this manner, the media guidance application may lengthen the frames (e.g. by inserting or duplicating frames) such that the duration that the subtitle segment is generated for display is stretched to allow the user more time to read the words in the subtitle segment (page 4 paragraph (0021))).
However, Sreedhara is silent in teaching pausing the video for a third time period. Bardoux teaches on (page 2 paragraph (0028)) the pausing takes place when the position of the finger of the user is read in the subtitle area of the television for a certain time interval of time. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Sreedhara’s reference to include the teachings of Bardoux for pausing the video for a third time period before the effective filing date of the claimed invention. A useful combination is found on Bardoux (page 1 paragraph (0002)) the present invention relates in particular to a method for interacting with a subtitle displayed in a display area of a digital television screen. 

Regarding claims 2, 9 and 16, Sreedhara and Bardoux teach the method, system and non-transitory computer readable storage medium of claims 1, 8 and 15. Sreedhara teaches estimating the second time period for the particular user to read and understand text in the first caption is based on a weighted average of one or more of the following variables: a quantity of words in the first caption; a reading speed of a population of users; a reading speed of the particular user; and a language density variable for a language spoken in the video recording (the media guidance application may then compare the rate that the user reads words (e.g. 20 words per minute) to the displayed word rate for the subtitle segment (e.g. 25 words per minute) to determine whether the user is able to read the words in the subtitle segment before they are no longer generated for display (page 2 paragraph (0015). 
Regarding claims 6, 13 and 20, Sreedhara and Bardoux teach the method. Sreedhara teaches system and non-transitory computer readable storage medium of claims 1, 8 and 15, further comprising resuming rendering the video at the end of the third time period (page 3 paragraph (0020)-(0021)). 
Regarding claims 7 and 14, Sreedhara and Bardoux teach the method and system of claims 1 and 8. Sreedhara teaches estimating the second time period for the particular user to read and understand text in the first caption is further based on a content classification (once the media guidance application determines a given frame does not contain human speech, the media guidance application stores an indication that since, the frame does not contain human speech, it can be shown for an increased duration without obscuring the content of the media asset. Once enough frames have been identified in this manner, the media guidance application may lengthen the frames (e.g. by inserting or duplicating frames) such that the duration that the subtitle segment is generated for display is stretched to allow the user more time to read the words in the subtitle segment (page 4 paragraph (0021))).


Claim(s) 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sreedhara (US 2018/0211556 A1) in view of Bardoux (US 2020/0396519 A1) in view of Bhattacharjee et al (US 2018/0302687 A1). Hereinafter referred as Sreedhara, Bardoux and Bhattacharjee.
Regarding claims 3, 10 and 17, Sreedhara and Bardoux teach the method, system and non-transitory computer readable storage medium of claims 1, 8 and 15. However, Sreedhara and Bardoux are silent in teaching the reading speed of the particular user is determined by data generated by a connected online account. Bhattacharjee teaches on (page 4 paragraph (0023)) after aggregating data from a plurality of sources, video closed captioning program analyzes the data to determine a behavior of the user. In an embodiment, video closed captioning program determines the behavior of the user after accumulating a predetermined amount of data. For example, after retrieving a social media profile setting and an online resume posting the user, video closed captioning program can determine the behavior of the user to create a baseline dataset.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Sreedhara’s and Bardoux’s references to include the teachings of Bhattacharjee for a machine learning model before the effective filing date of the claimed invention. A useful combination is found on Bhattacharjee (page 1 paragraph (0006)) embodiments of the present invention disclose a method for personalizing video closed captioning. The method may include one or more computer processors determining a behavior of a plurality of users based on one or more data sources, wherein the one or more data sources correspond to one or more users of the plurality of users.

Claim(s) 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sreedhara (US 2018/0211556 A1) in view of Bardoux (US 2020/0396519 A1) in view of Gilson (US 2020/0051582 A1). Hereinafter referred as Sreedhara, Bardoux and Gilson.
Regarding claims 4, 11 and 18, Sreedhara and Bardoux teach the method, system and non-transitory computer readable storage medium of claims 1, 8 and 15, wherein estimating the second time period for the particular user to read and understand text in the first caption is based on a learning model trained on a reading speed of the particular user (once the media guidance application determines a given frame does not contain human speech, the media guidance application stores an indication that since, the frame does not contain human speech, it can be shown for an increased duration without obscuring the content of the media asset. Once enough frames have been identified in this manner, the media guidance application may lengthen the frames (e.g. by inserting or duplicating frames) such that the duration that the subtitle segment is generated for display is stretched to allow the user more time to read the words in the subtitle segment (page 4 paragraph (0021))), and a user provides feedback input to the model by manually pausing training videos (page 5 paragraph (0027)). 
However, Sreedhara and Bardoux are silent in teaching machine learning model. Gilson teaches on (page 8 paragraph (0070)) the one or more computing devices may use trained models or other machine learning and/or statistical techniques to detect speech based on volume, frequency, and/or other characteristics of the audio.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Sreedhara’s and Bardoux’s references to include the teachings of Gilson for a machine learning model before the effective filing date of the claimed invention. A useful combination is found on Gilson (page 1 paragraph (0003)) automatically-generated timing information from a first audio transcript may be correlated with a second audio transcript that may not have timing information. By correlating the second transcript with the timing information, an accurate and synchronized transcript may be generated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424